Title: From Thomas Jefferson to Henry Remsen, 13 November 1792
From: Jefferson, Thomas
To: Remsen, Henry



Dear Sir
Philadelphia Nov. 13. 1792.

I am to acknolege the receipt of your favor of Oct. 15. and to thank you for the medal it contained, which was the first I had seen.—You may remember that before your departure from this place I informed you of my intention to retire from my office in March next. Accordingly when I was in Virginia the last summer I put under way all the arrangements necessary for resuming my buildings the ensuing summer. In the course of these I shall have occasion for a great deal of Fresco painting, if Schneider of N. York works in that way effectually. You know he did some pannels of that work in the house I lived in in N. York. Would you be so good as to get leave to examine them now, see how their colours stand, and even try whether a towel dipped in soap and water and rubbed on them, will affect them? If you find them stand well, I should be very glad to know of Schneider whether  I may still count on his coming to do my work? I should probably employ him about 3. months in the summer of 1794. and as long in 1796. and should expect to pay him by the month and the expences of his journey there and back.—I see that a vessel advertizes her voyage to the E. Indies from N. York. The Chinese have a thing made of a kind of bell metal, which they call a Gong, and is used as a bell at the gates of large houses &c. It is in fact precisely of the shape and size of a camp oven, about 20. I. diameter and 5. I. deep, and weighs about 40. ℔ very coarsely made, being merely hammered out. It therefore can cost little and performs the effect of a very large and expensive bell. I wish for one to serve as the bell to a clock, which might be heard all over my farm. If you could interest yourself with the Captain to bring me one on his return, it would lay me under much obligation. They cannot be made here, because we know of no composition of metal with copper which will render it sonorous, and yet retain it’s malleability. Yet this composition seems very commonly used in China for a variety of purposes. I am afraid you will think me a very troublesome acquaintance. I wish I could render you any service to atone for it being with very sincere esteem Dear Sir your friend & servt

Th: Jefferson

